I must confess that at the time I concurred in the opinion heretofore rendered, I did not have in mind the presence *Page 597 
in the insurance contract of clause "C," quoted and referred to in both opinions on motion for a rehearing. This clause was not mentioned in either the opinion of the court or the dissenting opinion. It has been rather forcibly called to our attention by the briefs on rehearing. I am satisfied that my vote would have been the other way if I had considered the effect of Subdivision "C." For that reason and the further reason that the opinions now written show such a violent difference in our thinking as to warrant further consideration of the case by counsel as well as by the members of this court, I favor a rehearing. It seems a rehearing is not to be granted. Therefore, I concur with the views expressed by Mr. Justice WOLFE in his dissent.
 *Page 1